WISS, Judge
(concurring in the result):
I believe the critical issue here is the proper scope of cross-examination and of rebuttal. Because I believe that trial counsel’s cross-examination of appellant exceeded that scope, I cannot agree that it was proper. I do agree, however, that the error was not prejudicial, so I concur in the result reached by the majority.
As the majority acknowledges, the only evidence arguably relating to unknowing ingestion during the prosecution’s case arose incident to the defense cross-examination of Dr. Jain. As the summary of that questioning in the majority opinion, 34 MJ at 284-85, capably demonstrates, however, the suggestion there was only a conceptual or theoretical one that possibly, through some means that we are completely unaware of today, cocaine might have been introduced into appellant’s body—thus, his references to the old Coca-Cola recipe and to “Health Inca Tea.” There was no suggestion at all that cocaine might have been surreptitiously delivered to appellant through tampered drink or food.
Moreover, again as the majority forthrightly recognizes, id. at 285, appellant “did not suggest innocent ingestion” at any time during his direct testimony—and, in fact, he did not suggest unknowing ingestion through tampered food or drink in any other way during the defense case.
It was under these circumstances that the military judge, over defense objection, permitted trial counsel to cross-examine appellant concerning the absence of opportunities for him to have ingested a “mickey” during the time period preceding his urinalysis. However, under these circumstances, it is clear to me that such questioning was outside the proper scope of cross-examination. See Mil.R.Evid. 611(b), Manual for Courts-Martial, United States, 1984. It “rebutted” nothing that had been testified to by appellant or offered in the defense case. Moreover, it did not rebut the “theoretical” concept of unknowing ingestion which arose in the cross-examination of Dr. Jain in the prosecution case.
If this questioning had revealed acts more detrimental to appellant’s general character, I would have some difficulty concluding that this error was not prejudicial. I concur with the majority, though, that the facts of this case amply demonstrate that evidence of such relatively inconsequential misconduct did not harm appellant’s defense.